105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Herbert Clinton MCKNIGHT, Appellant,v.MISSOURI DIVISION OF FAMILY SERVICES;  Frances Johnson;Beverly Long;  Linda Russell;  Tina Thompson, Appellees.
No. 96-2356.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 26, 1996.Decided Jan. 2, 1997.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Herbert Clinton McKnight appeals the district court's1 adverse grant of summary judgment on his age-based discriminatory transfer and failure-to-hire claims.  The district court concluded that McKnight failed to establish a prima facie discriminatory transfer case because he failed to show that the transfer was an adverse employment action, and that, although McKnight did establish a prima facie failure-to-hire case, his claim failed because he failed to show that his employer's proffered reason was pretextual.  Having carefully reviewed the record, the parties' briefs, and the parties' submissions, we conclude that the judgment was correct.  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Lawrence O. Davis, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)